 
EXHIBIT 10.3
 
SECURITY AGREEMENT
 
 
This Security Agreement is made and entered into this 3rd day of December 2007,
by and between Kilpatrick’s Rose-Neath Funeral Homes, Crematorium and
Cemeteries, Inc. (“Lender”), and International Star, Inc., a Nevada corporation
(“Borrower”).


For the mutual covenants and promises herein, and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged as
received between the parties, the parties have agreed as follows:


 
1.
Secured Debts.  This Security Agreement will secure the following debts
("Secured Debts"), together with all extensions, renewals, re-financings,
modifications, or replacements of these debts: Lender has made a loan to
Borrower, and Borrower has accepted sums of money and borrowed from Lender up to
the sum of U.S. Five Hundred Thousand Dollars (U.S.$500,000) principal amount
(the "debt"), evidenced by a corporate promissory note and loan agreement, of
even date herewith.



 
2.
Security Interest.  To secure the payment and performance of the Secured Debt,
Borrower gives a security interest in all of the property described in this
Security Agreement that Borrower owns or has sufficient rights in which to
transfer an interest now or in the future, wherever the property is or will be
located, and all proceeds and products from the property (including but not
limited to all parts, accessories, repairs, replacements, improvements, and
accessions to the property).  Property is all the collateral given as security
for the Secured Debts and described in this Security Agreement, and includes all
obligations that support the payment or performance of the property.  “Proceeds”
includes anything acquired upon the sale, lease, license, exchange or other
disposition of the property; any rights and claims arising from the property;
and any collections and distributions on account of the property.



Property also includes any original evidence of title or ownership whether
evidenced by a certificate of title or ownership, a manufacturer’s statement of
origin or other documents when the property is titled under state or federal
law.  Borrower will deliver the title documents and properly execute all title
documents as necessary to reflect Lender’s security interest.  This Security
Agreement remains in effect until terminated in writing, even if the Secured
Debts are paid and Lender is no longer obligated to advance any funds to
Borrower under any credit or loan agreement.


 
3.
Property Description.   The property subject to this Security Agreement is
described as follows:  the loan shall be collateralized by, and Borrower does
hereby grant as security interest to Lender in and to the said collateral of
Borrower:  a fifty-one per cent (51%) interest in the mineral rights of certain
mining claims in the Detrital Wash and Wickieup properties located and situated
in Mohave County, Arizona, and any future claims acquired by International Star,
Inc.


--------------------------------------------------------------------------------



 
4.
Duties Toward Property.



 
a.
Protection of Secured Party’s Interest:  Borrower will defend the property
against any other claim.  Borrower agrees to do whatever is necessary to protect
Lender’s security interest and to keep its claim in the property ahead of the
claims of other creditors.  Borrower will not do anything to harm Lender’s
position.  Borrower will keep books, records, and accounts about its business
and the property.  Lender may examine these and make copies at any reasonable
time.  Borrower will prepare any reasonable report or accounting of the property
as requested by Lender.



 
b.
Uses, Location and Protection of Property.  Borrower will keep the property in
its possession and in good repair and will use the property only for the
commercial uses intended.  Borrower will not change the specified uses of the
property without Lender’s prior written consent, which shall not unreasonably be
withheld.  Lender has the right of reasonable access to inspect the property
using all due care upon entering the property.  Borrower will not permit waste
on the property and will immediately inform Lender of any change of use, loss or
damage to the property of a material nature.  Borrower will at all times be in
compliance with any local, state or federal laws pertaining to the use or
operation of the mining activities on the property and will carry sufficient
liability insurance.



 
c.
Selling, Leasing or Encumbering the Property.  Any disposition of the property
contrary to this Security Agreement may adversely affect the rights of
Lender.  Consequently, Borrower will not sell, offer to see, lease, or otherwise
transfer or encumber the property without prior written consent of Lender, which
shall not unreasonably be withheld.  Borrower will not permit the Property to be
the subject of any court order or decree affecting its rights in the property in
any action by anyone other than Lender.  If the property includes chattel paper
or instruments, either as original collateral or as proceeds of the property,
Borrower will note Lender’s security interest on the face of the chattel paper
or instruments.



 
5.
Authority to Perform.  Borrower authorized Lender to do anything it deems
reasonable necessary to protect the property, and to perfect and continue
Lender’s security interest in the property.  If Borrower fails any of its duties
under the Note, Loan Agreement, or this Security Agreement, Lender is
authorized, without notice to Borrower, to perform the duties or cause them to
be performed, including but not limited to:



 
a.
Pay and discharge taxes, liens, security interests, or other encumbrances at any
time levied or placed on the property.



 
b.
Pay any rents or other charges under any lease affecting the property.



 
c.
Order and pay for the repair, maintenance and preservation of the property.


--------------------------------------------------------------------------------




 
d.
Sign, when permitted by law, and file any financing statements on Borrower’s
behalf and pay for filing or recording fees.



 
e.
Place a note on any chattel paper indicating Lender’s interest in the property.



 
f.
Take any action Lender deems necessary to realize on the property, including
performing any part of a contract or endorsing it in Borrower’s name.



 
g.
Handle any suits or other proceedings involving the property in Borrower’s name.



 
h.
Prepare, file and sign Borrower’s name to any necessary reports or accountings.



 
i.
Make an entry on Borrower’s books or records showing the existence of this
agreement.



Lender has no obligation to perform for Borrower.  But if Lender performs for
Borrower, it will use reasonable care to preserve and protect the property.


 
6.
The note and security interest therein is assignable in whole or in part by
Lender upon reasonable written notice to Borrower.



 
7.     Borrower hereby represents and warrants to Lender that Borrower has all
the authority necessary to enter into this security agreement.  The officer
signing this security agreement and the note and loan agreement has all of the
necessary corporate authority to bind Borrower to the terms and conditions of
performance recited herein.



 
8.
Borrower authorizes Lender to file a financing statement, notice of security
interest, or notice of lien covering the property.  Borrower will comply with,
assist, or otherwise facilitate such filing for perfecting of Lender’s security
interest.



 
9.     Any notices called for herein shall be deemed delivered if deposited in
the U. S. mail with first class postage prepaid and addressed as follows:

 

                        If to Star: International Star, Inc.
Post Office Box 7202
Shreveport, Louisiana 71137

 
                        If to Rose-Neath:
Kilpatrick’s Rose-Neath Funeral Homes, Crematorium and Cemeteries, Inc.
Post Office Box 26
Shreveport, Louisiana 71161

 
 
10.
In the event of Borrower’s default, Lender shall be entitled to costs of
collection to enforce the terms of the security agreement, including reasonable
attorney fees and court costs.  This agreement may be interpreted according to
the commercial laws of the State of Louisiana and may be enforced in the proper
court or courts of jurisdiction in that state.


--------------------------------------------------------------------------------


 
Dated the above date.  In witness the parties have executed this agreement.


                                                                         



BORROWER  LENDER 

   

International Star, Inc.
Kilpatrick’s Rose-Neath Funeral Homes,
Crematorium and Cemeteries, Inc.



 
By: /s/ Virginia K. Shehee                           
Virginia K. Shehee
Chairman and Acting President
By: /s/ Margaret Shehee Cole                         
Margaret Shehee Cole
Vice President

 
 
By: /s/ Jacqulyn B. Wine                             
Jacqulyn B. Wine
Acting Secretary and Treasurer
 